July 29, 2011 ATTORNEYS AT LAW MILWAUKEE, WI53202-5306 414.271.2400 TEL 414.297.4900 FAX www.foley.com WRITER'S DIRECT LINE pfetzer@foley.com EMAIL U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549 Re: Peerless Value Opportunity Fund Registration Statement on Form N-2 (Registration No. 333-175085) Ladies and Gentlemen: Pursuant to Rule 477 under the Securities Act of 1933, as amended (the “Securities Act”), Peerless Value Opportunity Fund, a Delaware statutory trust (the “Registrant”), hereby requests that the Securities and Exchange Commission (the “Commission”) consent to the withdrawal of the Registrant’s Registration Statement on Form N-2 (File No. 333-175085)/ (Investment Company Act of 1940 File No. 811-22573) initially filed with the Commission on June 23, 2011, together with all exhibits thereto (the “Registration Statement”), effective as of the date first set forth above.Pursuant to its discussions with the Staff of the Commission, on the date hereof, the Registrant is filing a new registration statement on Form N-2 with respect to this transaction. The Registrant confirms that the Registration Statement has not been declared effective, no securities have been or will be issued or sold pursuant to the Registration Statement or the prospectus contained therein and no preliminary prospectus contained in the Registration Statement has been distributed. The Registrant also requests in accordance with Rule 457(p) of the Securities Act, that all fees paid to the Commission in connection with the filing of the Registration Statement be credited for future use. Very truly yours, /s/ Peter D. Fetzer Peter D. Fetzer
